DETAILED ACTION
This action is in response to applicant election a species in a response to the restriction requirement received on 9/19/2022. Claims 1-20 were previously pending. Claims 1-10 have been canceled and new claims 21-30 added. A complete action on the merits of claims 11-30 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 9/19/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 14, 17-19, 21-26 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenna (US Pub. No. 2010/0016857).
Regarding Claim 11, McKenna teaches a jaw member 110 comprising:
a support base (the outer body of the jaw 110 including distal end 113 and proximal end 111 as best seen in Fig. 2G);
an insulator 114 supported within the support base; and
a sealing plate 116/112 supported on the insulator 114, the sealing plate including a sealing surface having at least two impedance zones, the at least two impedance zones having different impedance values (at least two section of the jaw member comprising the combination of sealing plates 116a-d or 112a-e and insulation 114 there below creating a different impedance across the jaw member as explained in [0007]-[0009], [0036] and seen in Figs. 2A-G is hereby interpreted to be at least two impedance zones).
Regarding Claim 12, McKenna teaches where the at least two impedance zones are positioned longitudinally adjacent to each other (Figs. 2A-G).
Regarding Claim 14, McKenna teaches wherein the at least two impedance zones are formed from a material having a different thickness in each of the at least two impedance zones ([0040]).
Regarding Claim 17, McKenna teaches wherein the sealing plate includes a first impedance region including the at least two impedance zones (the section of the jaw including sealing plate 116a-b/112a-b and corresponding insulation element there below)  and a second impedance region (the section of the jaw including sealing plate 116c or 116d/112d and corresponding insulation member there below) including at least one impedance zone (Figs. 2A-G show embodiments having a variety of different impedance across the length of the jaw including at least three impedance zones).
Regarding Claim 18, McKenna teaches wherein the first impedance region (the section of the jaw including sealing plate 116a-b and corresponding insulation element there below) extends from a proximal end 111 of the sealing plate towards a distal end 113 of the sealing plate adjacent to a tip portion, and the second impedance region (the section of the jaw including sealing plate 116c or 116d/112d and corresponding insulation member there below) is disposed at the tip portion of the sealing plate (Figs. 2A-G).
Regarding Claim 19, McKenna teaches wherein the first impedance region (the section of the jaw including sealing plate 116a-b and corresponding insulation element there below) extends from a proximal end 111 of the sealing plate to a central portion of the sealing plate (a section between 111 and 113), the second impedance region (the section of the jaw including sealing plate 116c/112c and corresponding insulation member there below) is disposed about the central portion of the sealing plate, and a third impedance region (the section of the jaw including sealing plate 116d/112d and corresponding insulation member there below) extends from the central portion to a distal end of the sealing plate (Fig. 2C).
Regarding Claim 21, McKenna teaches a jaw member 110 comprising:
a sealing plate including a sealing surface 116/112 having at least two impedance zones, the at least two impedance zones including a first zone having a first impedance value and a second zone having a second impedance value that is different from the first impedance value (at least two section of the jaw member comprising the combination of sealing plates 116a-d or 112a-e and insulation 114 there below creating a different impedance across the jaw member as explained in [0007]-[0009], [0036] and seen in Figs. 2A-G is hereby interpreted to be at least two impedance zones); and
an insulator 114 supporting the sealing plate thereon (Figs. 2A-G).
Regarding Claim 22, McKenna teaches wherein the sealing surface 116a-d/112a-d further includes an interphase disposed between the first and second zones, the interphase having an impedance value that gradually transitions from the first zone to the second zone ([0036] and Fig. 2D).
Regarding Claim 23, McKenna teaches wherein each of the at least two impedance zones is homogeneous (Fig. 2C).
Regarding Claim 24, McKenna teaches where the first and second zones are positioned longitudinally adjacent to each other (Figs. 2A-G).
Regarding Claim 25, McKenna teaches wherein the sealing plate further includes a third zone having a third impedance value that is different from the first and second impedance values the section of the jaw including sealing plate 116d/112d and corresponding insulation member there below, see [0007]-[0009] and [0036]).
Regarding Claim 26, McKenna teaches wherein the first zone is disposed on a proximal portion 111 of the sealing surface, the second zone is disposed on an intermediate portion (between 111 and 113) of the sealing surface, and the third zone is disposed on a distal portion 113 of the sealing surface (Figs. 2A-G), and the third impedance value is less than the second impedance value which is less than the first impedance value ([0040] and Fig. 2G shows the dielectric being thicker at the distal section and thinner at the proximal section).
Regarding Claim 29, McKenna teaches wherein the at least two impedance zones are coatings of conductive materials disposed on the sealing surface of the sealing plate (sealing plates 116 on electrically conductive surfaces 112, see [0035]).
Regarding Claim 30, McKenna teaches wherein the at least two impedance zones are substantially equal in area across the sealing surface of the sealing plate (Fig. 2C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-16 , 20 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna as applied above, in view of Keller (US Pub. No. 2015/0282867).
Regarding Claim 13, McKenna teaches the invention as applied above, but does not teach wherein the at least two impedance zones are concentric with each other.
In the same field of sealing tissue, Keller teaches using different conductive areas on the sealing plate make of conductors positioned concentric with each other in order to better control the distribution of heat/energy through tissue positioned adjacent each of the electrodes (see in general [0007]-[0015 and [0038]-[0042] directed to Figs. 5-6).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to position the electrodes of McKenna in a concentric arrangement in order to allow tissue disposed adjacent the exterior electrodes to boile before boiling of tissue disposed adjacent the interior electrodes to enable target treatment of tissue positioned adjacent each of the zones differently as Keller teaches. 
Regarding Claim 15, McKenna teaches the invention as applied above, but does not teach wherein the sealing plate includes a first conductive material disposed at a proximal end of the sealing plate, and a second conductive material positioned over at least a portion of the first conductive material and extending distally therefrom across the sealing surface to a distal end of the sealing plate.
In the same field of sealing tissue, Keller teaches using different conductors on the sealing plate in order to treat and boil tissue held between the jaws at different areas differently (“since stainless steel is less effective at drawing heat away than is copper, the exterior edges of tissue disposed within the tissue grasping areas are heated and boil sooner” see [0052]). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to make use of conductors of different material such as copper and stainless steel as Keller teaches in order to treat tissue at different zones differently.
Regarding Claim 16, McKenna as modified by Keller teaches wherein the first conductive material has a resistivity lower than that of the second conductive material (the resistivity of copper is lower than stainless steel, see [0052] of Keller).
Regarding Claim 20, McKenna as modified by Keller teaches wherein the first impedance region is disposed within the second impedance region (Figs. 5-6 of Keller).
Regarding Claim 27, McKenna as modified by Keller teaches wherein the first and second zones are concentric with each other (Figs. 5-6 of Keller).
Regarding Claim 28, McKenna as modified by Keller teaches wherein the first zone is disposed inside of the second zone, and the first impedance value is less than the second impedance value ([0052] and Figs. 5-6 of Keller).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794